


110 HR 3545 IH: Rural Education Achievement Program

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3545
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Pomeroy (for
			 himself and Mr. Kuhl of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the small rural school achievement program and
		  the rural and low-income school program under part B of title VI of the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Education Achievement Program
			 Reauthorization Act.
		2.Small, rural
			 school achievement programSections 6211 and 6212 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7345, 7345a) are amended to read as
			 follows:
			
				6211.Use of applicable funding
					(a)Alternative
				uses
						(1)In
				generalNotwithstanding any other provision of law, an eligible
				local educational agency may use the applicable funding that the agency is
				eligible to receive from the State educational agency for a fiscal year to
				carry out local activities authorized under any of the following
				provisions:
							(A)Part A of title
				I.
							(B)Part A or D of
				title II.
							(C)Title III.
							(D)Part A or B of
				title IV.
							(E)Part A of title
				V.
							(2)NotificationAn
				eligible local educational agency shall notify the State educational agency of
				the local educational agency's intention to use the applicable funding in
				accordance with paragraph (1), by a date that is established by the State
				educational agency for the notification.
						(b)Eligibility
						(1)In
				generalA local educational agency shall be eligible to use the
				applicable funding in accordance with subsection (a) if—
							(A)(i)(I)the total number of
				students in average daily attendance at all of the schools served by the local
				educational agency is fewer than 600; or
									(II)each county in which a school
				served by the local educational agency is located has a total population
				density of fewer than 10 persons per square mile; and
									(ii)all of the schools served by the
				local educational agency are designated with a school locale code of Fringe
				Rural, Distant Rural, or Remote Rural, as determined by the Secretary;
				or
								(B)the agency meets
				the criteria established in subparagraph (A)(i) and the Secretary, in
				accordance with paragraph (2), grants the local educational agency's request to
				waive the criteria described in subparagraph (A)(ii).
							(2)CertificationThe
				Secretary shall determine whether to waive the criteria described in paragraph
				(1)(A)(ii) based on a demonstration by the local educational agency, and
				concurrence by the State educational agency, that the local educational agency
				is located in an area defined as rural by a governmental agency of the
				State.
						(c)Applicable
				funding definedIn this section, the term applicable
				funding means funds provided under any of the following
				provisions:
						(1)Subpart 2 and
				section 2412(a)(2)(A) of title II.
						(2)Section
				4114.
						(3)Part A of title
				V.
						(d)DisbursementEach
				State educational agency that receives applicable funding for a fiscal year
				shall disburse the applicable funding to local educational agencies for
				alternative uses under this section for the fiscal year at the same time as the
				State educational agency disburses the applicable funding to local educational
				agencies that do not intend to use the applicable funding for such alternative
				uses for the fiscal year.
					(e)Applicable
				rulesApplicable funding under this section shall be available to
				carry out local activities authorized under subsection (a).
					6212.Grant program authorized
					(a)In
				generalThe Secretary is authorized to award grants to eligible
				local educational agencies to enable the local educational agencies to carry
				out activities authorized under any of the following provisions:
						(1)Part A of title
				I.
						(2)Part A or D of
				title II.
						(3)Title III.
						(4)Part A or B of
				title IV.
						(5)Part A of title
				V.
						(b)Allocation
						(1)In
				generalExcept as provided in paragraph (3), the Secretary shall
				award a grant under subsection (a) to a local educational agency eligible under
				section 6211(b) for a fiscal year in an amount equal to the initial amount
				determined under paragraph (2) for the fiscal year minus the total amount
				received by the agency under the provisions of law described in section 6211(c)
				for the preceding fiscal year.
						(2)Determination of
				initial amount
							(A)In
				generalThe initial amount referred to in paragraph (1) is equal
				to $100 multiplied by the total number of students in excess of 50 students, in
				average daily attendance at the schools served by the local educational agency,
				plus $20,000, except that the initial amount may not exceed $60,000.
							(B)Special
				ruleFor any fiscal year for which the amount made available to
				carry out this part is $100,000,000 or more, subparagraph (A) shall be
				applied—
								(i)by
				substituting $25,000 for $20,000; and
								(ii)by substituting
				$80,000 for $60,000.
								(3)Ratable
				adjustment
							(A)In
				generalIf the amount made available to carry out this section
				for any fiscal year is not sufficient to pay in full the amounts that local
				educational agencies are eligible to receive under paragraph (1) for such year,
				the Secretary shall ratably reduce such amounts for such year.
							(B)Additional
				amountsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
							(c)DisbursementThe
				Secretary shall disburse the funds awarded to a local educational agency under
				this section for a fiscal year not later than July 1 of that fiscal
				year.
					(d)Special
				eligibility ruleA local educational agency that receives a grant
				under this subpart for a fiscal year is not eligible to receive funds for such
				fiscal year under subpart
				2.
					.
		3.Rural and
			 low-income school programSection 6221 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7351) is amended to read as follows:
			
				6221.Program
				authorized
					(a)Grants to
				States
						(1)In
				generalFrom amounts appropriated under section 6234 for this
				subpart for a fiscal year that are not reserved under subsection (c), the
				Secretary shall award grants (from allotments made under paragraph (2)) for the
				fiscal year to State educational agencies that have applications submitted
				under section 6223 approved to enable the State educational agencies to award
				grants to eligible local educational agencies for local authorized activities
				described in section 6222(a).
						(2)AllotmentFrom
				amounts described in paragraph (1) for a fiscal year, the Secretary shall allot
				to each State educational agency for that fiscal year an amount that bears the
				same ratio to those amounts as the number of students in average daily
				attendance served by eligible local educational agencies in the State for that
				fiscal year bears to the number of all such students served by eligible local
				educational agencies in all States for that fiscal year.
						(3)Specially
				qualified agencies
							(A)Eligibility and
				applicationIf a State educational agency elects not to
				participate in the program under this subpart or does not have an application
				submitted under section 6223 approved, a specially qualified agency in such
				State desiring a grant under this subpart may submit an application under such
				section directly to the Secretary to receive an award under this
				subpart.
							(B)Direct
				awardsThe Secretary may award, on a competitive basis or by
				formula, the amount the State educational agency is eligible to receive under
				paragraph (2) directly to a specially qualified agency in the State that has
				submitted an application in accordance with subparagraph (A) and obtained
				approval of the application.
							(C)Specially
				qualified agency definedIn this subpart, the term
				specially qualified agency means an eligible local educational
				agency served by a State educational agency that does not participate in a
				program under this subpart in a fiscal year, that may apply directly to the
				Secretary for a grant in such year under this subsection.
							(b)Local
				awards
						(1)EligibilityA
				local educational agency shall be eligible to receive a grant under this
				subpart if—
							(A)40 percent or more
				of the children ages 5 through 17 years served by the local educational agency
				are eligible for a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act; and
							(B)all of the schools
				served by the agency are designated with a school locale code of Distant Town,
				Remote Town, Fringe Rural, Distant Rural, or Remote Rural, as determined by the
				Secretary.
							(2)Award
				basisA State educational agency shall award grants to eligible
				local educational agencies—
							(A)on a competitive
				basis;
							(B)according to a
				formula based on the number of students in average daily attendance served by
				the eligible local educational agencies or schools in the State; or
							(C)according to an
				alternative formula, if, prior to awarding the grants, the State educational
				agency demonstrates, to the satisfaction of the Secretary, that the alternative
				formula enables the State educational agency to allot the grant funds in a
				manner that serves equal or greater concentrations of children from families
				eligible for a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act, relative to the concentrations that would be served
				if the State educational agency used the formula described in subparagraph
				(B).
							(c)ReservationsFrom
				amounts appropriated under section 6234 for this subpart for a fiscal year, the
				Secretary shall reserve—
						(1)one-half of 1
				percent to make awards to elementary schools or secondary schools operated or
				supported by the Bureau of Indian Affairs, to carry out the activities
				authorized under this subpart; and
						(2)one-half of 1
				percent to make awards to the outlying areas in accordance with their
				respective needs, to carry out the activities authorized under this
				subpart.
						(d)Special
				eligibility ruleA local educational agency that is eligible to
				receive a grant under this subpart and is also eligible to receive a grant
				under subpart 1, may receive a grant under this subpart for a fiscal year only
				if the local educational agency does not receive a grant under subpart 1 for
				such fiscal
				year.
					.
		
